DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Examiner acknowledges applicants’ reply dated December 17, 2020, including arguments and amendments.

Claims 1 – 3, 5, 7, 9, 11, 13 – 15, and18 – 22 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5, 7, 9, 11, 13, and 20 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Boroczky, et al., U.S. PG-Pub. No. 2012/0041779 (hereafter, “Boroczky”), in view of Gillam, et al., U.S. Pat. No. 8,589,187 B2 (hereafter, “Gillam”).

As to Claim 1, Boroczky discloses: a patient cohort identification device comprising:
a computer having a display component and at least one user input device (Fig. 1, items 70, 72, 74, and 76), the computer being in communication with a patient database storing patient data comprising values of features for patients in the patient database (Fig. 1, item 14, CDS database), the computer programmed to perform a patient cohort identification method including:
performing at least one iteration of:
displaying, on the display component, information on one or more sample patients who are similar or dissimilar to a query patient according to the automated clustering and receiving, via the at least one user input device, user-inputted comparison values comparing the one or more sample patients with the query patient ([0033], “… the current patient case along with the medical diagnosis of the user (which may either agree with or disagree with the clinical decision support information provided by the CDS user interface sub-system 16) is stored together with similar results for other "current" patient cases so as to provide an update or augmentation of the original patient cases database 20;” and [0038], referring to a GUI displaying data representing multiple cases on a display);
adjusting the patient comparison metric to increase agreement between the user-inputted comparison values and comparison values computed by the patient comparison metric comparing the one or more sample patients with the query patient, wherein the adjusting including adjusting at least one of the set of features and feature weights of the patient comparison metric ([0029], referring to weighted combinations of probative features being stored as distance or similarity metrics, which may be adjusted by the user); and
[0033], “… the updated or augmented collection or database of patient cases is again processed by the CDS database content generation components 10, 12 to update or augment the CDS database 14.”); and
identifying a patient cohort for the query patient using the adjusted patient comparison metric produced by a last iteration of the last least one iteration ([0043], “Once the user has completed allocation of patient cases into clinically related groups, for example as described with reference to FIGS. 2-4, the case groupings report generator 34 is optionally invoked to generate a human-readable report describing the similarity groups.”).

Boroczky does not appear to explicitly disclose: performing an automatic feature selection process on the patient data to select a set of features and automated clustering of patients of the patient database using a patient comparison metric dependent on the set of features.

Gillam discloses: performing an automatic feature selection process on the patient data to select a set of features and automated clustering of patients of the patient database using a patient comparison metric dependent on the set of features (col. 2, lines 3 – 49, referring to automated clustering techniques to identify a patient’s similarity to a cluster of patients on the basis of weighted parameters).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Boroczky and Gillam before him/her, to have modified the cohort identification of Boroczky with the automated clustering from Gillam, in order to make known to the physician the decision-making process by which 

As to Claim 2, Boroczky, as modified, discloses: identifying the patient cohort as at least part of a cluster containing the query patient that was generated by the last repetition of the automated clustering (Boroczky, [0033], “… the current patient case is added to the patient case group of the case groupings 32 if the user agrees that the current patient case does indeed belong with that patient case group.”).

As to Claim 3, Boroczky, as modified, discloses: wherein the displaying and receiving comprises:
(I) displaying, on the display component, information on one or more similar sample patients belonging to a cluster also containing the query patient that was generated by the most recently-performed automated clustering (Boroczky, [0043], “… the case groupings report generator 34 is optionally invoked to generate a human-readable report describing the similarity groups.”); or
(II) displaying, on the display component, information on one or more dissimilar sample patients not belonging to a cluster containing the query patient that was generated by the most recently-performed automated clustering (Boroczky, [0041], “Optionally, a patient case can be moved from one group to another in accordance with a patient case reallocation decision by the user. Optionally, a patient case can be removed from any of the existing groups and replaced amongst the set of cases that have not yet been grouped…”).

As to Claim 5, Boroczky, as modified, discloses: wherein the displaying and receiving comprises at least one of:
Boroczky, [0029], “Optionally, the machine learning component 42 also identifies combinations, or weighted combinations, of probative features that correlate with the patient case groups 32, and stores these combinations or weighted combinations as distance or similarity metrics 48. Optionally, the identified probative features information 44, 46, 48 are presented to the user for review…”); and
(II) displaying a request to select which of the two sample patients is most similar to the query patient, and receiving a user inputted comparison value as a received selection of which of the two sample patients is most similar to the query patient (Boroczky, [0041], “Optionally, a patient case can be moved from one group to another in accordance with a patient case reallocation decision by the user. Optionally, a patient case can be removed from any of the existing groups and replaced amongst the set of cases that have not yet been grouped…”).

As to Claim 7, Boroczky, as modified, discloses: wherein the displaying comprises:
simultaneously displaying two or more graphical modality representations in which each graphical modality representation plots the one or more sample patients and the query patient against two or more features of the modality (Boroczky, Fig. 3 and [0040], referring to the multiple window display of various features), preferably the two or more graphical modality representations include graphical modality representations for modalities selected from a group consisting of: clinical, radiology, genomics, demographic, and physiological modalities (Boroczky, Fig. 3 and [0040], referring, by example, to changing GUI views to imaging studies, pre- and post-contrast MR imaging, kinetic curves representing abnormalities over time, etc.).

As to Claim 9, Boroczky, as modified, discloses: wherein the adjusting comprises:
(I) performing a plurality of feature set adjustment iterations each including:
(1) adjusting the set of features by adding or removing a feature to produce a candidate adjusted set of features (Boroczky, [0045], “A given available feature may or may not be probative, in that it may or may not be useful for discriminating amongst patient cases of the groups 32. Then, using machine learning techniques feature selection is applied to find the probative feature set, and optionally to further find a distance or similarity metric employing the probative features.”);
(2) computing comparison values using the patient comparison metric with the candidate adjusted set of features that compare the one or more sample patients with the query patient (Boroczky, [0045], referring to finding a distance or similarity metric employing the probative features);
(3) accepting or rejecting the candidate adjusted set of features based on whether the comparison values computed in operation are in increased or decreased agreement, respectively, with the user-inputted comparison values (Boroczky, [0045], referring to a feature not being probative), or
(II) performing dimensionality reduction to reduce the number of features in the feature set (Boroczky, [0053], “… it is contemplated to omit the machine learning component 42 and to configure the probative features determination sub-system 12 to provide a graphical user interface that enables a physician or other human medical diagnostician, or a plurality of such physicians or other human medical diagnosticians, to select the probative features manually based on observations of the available features of the patient case groups 32.”).

Claim 11, Boroczky, as modified, discloses: wherein the adjusting comprises adjusting feature weights of the patient comparison metric (Boroczky, [0049], referring to the evolving weights of genes in a genetic algorithm), preferably the adjusting comprises performing a plurality of feature weight adjustment iterations each including:
(1) adjusting the patient comparison metric by increasing or decreasing the value of at least one feature weight of the patient comparison metric to produce a candidate adjusted patient comparison metric ([0029], referring to weighted combinations of probative features stored as similarity or distance metrics, such combinations being adjusted);
(2) computing comparison values using the candidate adjusted patient comparison metric that compare the one or more sample patients with the query patient (Boroczky, [0029], referring to distance and similarity metrics); and
(3) accepting or rejecting the candidate adjusted patient comparison metric based on whether the comparison values computed in operation are in increased or decreased agreement, respectively, with the user-inputted comparison values (Boroczky, [0029], referring to the user adding, removing, or adjusting combinations).

As to Claim 13, Boroczky, as modified, discloses: wherein the automatic feature selection process is one of Principal Component Analysis (PCA) (Boroczky, [0053], referring to the use of principal component analysis), information gain (IG), and pairwise feature correlation.

As to Claim 20, Boroczky discloses: a patient cohort identification method performed in conjunction with a computer having a display component and at least one user input device (Fig. 1, items 70, 72, 74, and 76) and in communication with a patient database Fig. 1, item 14, CDS database), the patient cohort identification method including:
performing at least one iteration of:
displaying, on the display component, information on one or more sample patients who are similar or dissimilar to a query patient according to the automated clustering and receiving, via the at least one user input device, user-inputted comparison values comparing the one or more sample patients with the query patient ([0033], “… the current patient case along with the medical diagnosis of the user (which may either agree with or disagree with the clinical decision support information provided by the CDS user interface sub-system 16) is stored together with similar results for other "current" patient cases so as to provide an update or augmentation of the original patient cases database 20;” and [0038], referring to a GUI displaying data representing multiple cases on a display);
adjusting at least one of the set of features and feature weights of the patient comparison metric to generate an adjusted patient comparison metric having improved agreement with the user-inputted comparison values as compared with the patient comparison metric without the adjusting ([0029], referring to weighted combinations of probative features being stored as distance or similarity metrics, which may be adjusted by the user); and
repeating the automated clustering using the adjusted patient comparison metric ([0033], “… the updated or augmented collection or database of patient cases is again processed by the CDS database content generation components 10, 12 to update or augment the CDS database 14.”); and
identifying a patient cohort for the query patient as at least part of a cluster containing the query patient produced by the automated clustering repetition of a last iteration of the [0043], “Once the user has completed allocation of patient cases into clinically related groups, for example as described with reference to FIGS. 2-4, the case groupings report generator 34 is optionally invoked to generate a human-readable report describing the similarity groups.”).

Boroczky does not appear to explicitly disclose: performing automated clustering of patients of the patient database using a patient comparison metric dependent on a set of features.

Gillam discloses: performing automated clustering of patients of the patient database using a patient comparison metric dependent on a set of features (col. 2, lines 3 – 49, referring to automated clustering techniques to identify a patient’s similarity to a cluster of patients on the basis of weighted parameters).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Boroczky and Gillam before him/her, to have modified the cohort identification of Boroczky with the automated clustering from Gillam, in order to make known to the physician the decision-making process by which clusters are identified, as suggested by Boroczky at [0005], and Gillam at col. 1, lines 35 – 42.

As to Claim 21, Boroczky, as modified, discloses: wherein the displaying and receiving comprises at least one of:
(I) displaying a request to rank similarity of a sample patient to the query patient on a quantitative ranking scale and receiving a similarity ranking of the sample patient on the quantitative ranking scale (Boroczky, [0029], “Optionally, the machine learning component 42 also identifies combinations, or weighted combinations, of probative features that correlate with the patient case groups 32, and stores these combinations or weighted combinations as distance or similarity metrics 48. Optionally, the identified probative features information 44, 46, 48 are presented to the user for review…”); and
(II) displaying a request to select which of two sample patients is most similar to the query patient and receiving a selection of which of the two sample patients is most similar to the query patient (Boroczky, [0041], “Optionally, a patient case can be moved from one group to another in accordance with a patient case reallocation decision by the user. Optionally, a patient case can be removed from any of the existing groups and replaced amongst the set of cases that have not yet been grouped…”).

As to Claim 22, Boroczky, as modified, discloses: wherein the displaying comprises: simultaneously displaying two or more graphical modality representations in which each graphical modality representation plots the one or more sample patients and the query patient against two or more features of the modality (Boroczky, Fig. 3 and [0040], referring to the multiple window display of various features).

Claims 14, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Borozcky, in view of Gotz, et al., U.S. PG-Pub. No. 2014/0108379 (hereafter, “Gotz”).

As to Claim 14, Boroczky discloses: a patient cohort identification device comprising:
a computer having a display component and at least one user input device (Fig. 1, items 70, 72, 74, and 76), the computer being in communication with a patient database storing patient data comprising values of features for patients in the patient database (Fig. 1, item 14, CDS database), the computer programmed to perform a patient cohort identification method including:
[0041], referring to patient case icon being dragged to a new group creation region of the GUI).

Boroczky does not appear to explicitly disclose: simultaneously displaying, on the display component, two or more graphical modality representations in which each graphical modality representation plots patients of the database against two or more coordinate features of the modality; or in response to receiving the selection, highlighting the patients of the selected cluster of patients in the other simultaneously displayed graphical modality representation or representations.

Gotz discloses: simultaneously displaying, on the display component, two or more graphical modality representations in which each graphical modality representation plots patients of the database against two or more coordinate features of the modality (Fig. 4, described at [0044] – [0046], showing a plurality of graphical representations of cohort data); and
in response to receiving the selection, highlighting the patients of the selected cluster of patients in the other simultaneously displayed graphical modality representation or representations ([0045], referring to the selection, across all graphical representations, of a particular subset of patients within the cohort).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Boroczky and Gotz before him/her, to have modified the display of Boroczky with the plurality of graphical display types from Gotz, in order to present to the user more detailed information, as suggested by Boroczky at [0040].

As to Claim 15, Boroczky, as modified, discloses: wherein the receiving comprises: (I) receiving the selection of the cluster of patients via the at least one user input device operating on the one graphical modality representation (Boroczky, [0041], referring to patient groupings), preferably wherein the selection comprises receiving an encirclement of the cluster of patients via the at least one user input device comprising one of a mouse, trackball, trackpad, touchscreen, or other pointing device (Boroczky, [0041], referring to dragging patient icons using e.g. a mouse); or
(II) receiving the selection of the cluster of patients from another computer program executing on the computer.

As to Claim 18, Boroczky, as modified, discloses: receiving a selection of an update of the two or more coordinate features for one of the simultaneously displayed graphical modality representations wherein the graphical modality representation is updated to plot patients of the database against the updated two or more coordinate features of the modality (Boroczky, [0033], “… the user validation information is optionally used by a CDS update sub-system 60 to assess and optionally update the CDS database 14. For example, in one approach the current patient case along with the medical diagnosis of the user ... is stored together with similar results for other "current" patient cases so as to provide an update or augmentation of the original patient cases database 20.”).

As to Claim 19, Boroczky, as modified, discloses: wherein the two or more graphical modality representations include graphical modality representations for modalities selected from a group consisting of: clinical, radiology, genomics, demographic, and physiological modalities (Boroczky, Fig. 3 and [0040], referring, by example, to changing GUI views to imaging studies, pre- and post-contrast MR imaging, kinetic curves representing abnormalities over time, etc.).

Response to Arguments
Applicant’s arguments, with respect to the rejections of claims 1, 14, and 20 under 35 USC 102(a)(1) over Boroczky, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of the above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV K KHAKHAR whose telephone number is (571)270-1004.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Beausoliel, Jr. can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/NIRAV K KHAKHAR/Examiner, Art Unit 2167   

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167